Exhibit 10.1

DEMAND PROMMISORY NOTE

March 25, 2009

FOR VALUE RECEIVED, Immediatek, Inc, a Nevada corporation (“Borrower”), promises
to pay to the order of Radical Holdings LP, a Texas limited partnership
(“Lender”), the principal sum of SEVEN HUNDRED FIFTY THOUSAND and NO/100 DOLLARS
($750,000), or such lesser or greater amount that may be outstanding or advanced
under this Note, at 5424 Deloache Avenue, Dallas, Texas 75220, or such other
place as Lender may designate, from time to time, in writing, in lawful money of
the United States of America and in immediately available funds, together with
interest on the unpaid principal balance hereof at the rate provided herein from
the date hereof until payment in full of the indebtedness advanced under this
Note.

1. Interest Rate. The unpaid principal amount hereunder from time to time
outstanding from the date hereof until payment in full of the indebtedness
advanced under this Note shall bear interest, calculated on the basis of a
365-day year, at a rate per annum equal to three percent (3%).

2. Payment of Principal and Interest. This Note and all accrued and unpaid
interest shall be paid on the date which is 30 days after the date of demand by
the Lender or if no such demand is received prior to February 23, 2010 this Note
and all accrued and unpaid interest shall be due and payable in one lump sum on
March 24, 2010 (the “Maturity Date”). Any payment made under this Note shall be
applied first to interest accrued and unpaid on the outstanding principal
balance as of such date of payment and then to the outstanding principal balance
due hereunder. If any required payment falls due on a Saturday, Sunday or a
national or state bank holiday in Texas, then such date shall be extended to the
next succeeding day that is not a Saturday, Sunday or national or state bank
holiday in Texas. This Note may be prepaid in whole or in part without premium
or penalty at any time.

3. Events of Default. An event of default (“Event of Default”) shall exist if:

(a) Borrower shall fail to pay any principal of, or any interest on, this Note
or any other amount payable under this Note, when and as the same shall become
due and payable; or

(b) an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, seeking (i) liquidation, reorganization or other relief in
respect of Borrower or its debts, or of a substantial part of its assets, under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 120 days or an order or decree approving
or ordering any of the foregoing shall be entered; or

1

 

6



--------------------------------------------------------------------------------



 



(c) Borrower shall (i) voluntarily commence any proceeding, or file any
petition, seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) apply for, or consent to, the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower or for a substantial part of its assets, (iii) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(iv) make a general assignment for the benefit of creditors, or (v) take any
action for the purpose of effecting any of the foregoing; or

(d) Borrower shall be dissolved.

4. Remedies Upon an Event of Default.

(a) Acceleration.

(i) If an Event of Default described in paragraphs (b) or (c) of Section 3
hereof shall occur, this Note and the obligation to pay the principal and
accrued interest hereunder shall automatically become immediately due and
payable without any action or notice on the part of the Lender.

(ii) If an Event of Default described in paragraphs (a) or (d) of Section 3
hereof has occurred, and at any time thereafter during the continuance of such
event, Lender may declare the then outstanding amounts hereunder to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable) and,
thereupon, the principal of the amounts hereunder so declared to be due and
payable, together with accrued interest thereon and all other obligations of
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower.

(b) Remedies Cumulative. The remedies available to Lender, as provided herein,
shall be cumulative and concurrent, and may be pursued singularly, successively
or together, at the sole discretion of Lender, and may be exercised as often as
occasion therefor shall arise. No act of omission or commission of Lender,
including, specifically, any failure to exercise any right, remedy or recourse,
shall be deemed to be a waiver or release of the same. A waiver or release with
reference to any one event shall not be construed as continuing, as a bar to, or
as a waiver or release of, any subsequent right, remedy or recourse as to a
subsequent event.

5. Limitation of Agreements. All agreements between Borrower and Lender, whether
now existing or hereafter arising and whether written or oral, are hereby
expressly limited so that in no contingency or event, whether by reason of
demand, acceleration or otherwise, shall the amount paid, or agreed to be paid,
to Lender for the use, forbearance or detention of the money to be loaned under
this Note or otherwise or for the payment or performance of any covenant or
obligation contained herein or in any other document evidencing, securing or
pertaining to the indebtedness represented by this Note, exceed the maximum
amount permissible under applicable law, as now existing or as hereafter
amended. If from any circumstance whatsoever fulfillment of any provision hereof
or any of such other documents, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, then
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if from any such circumstance Lender shall ever receive interest,
or anything that might be deemed interest under applicable law, that would
exceed the highest lawful rate, such amount that would be excessive interest
shall be applied to the reduction of the principal due hereunder and not to the
payment of interest, or if such excessive interest exceeds the unpaid balance of
principal of this Note, such excess shall be refunded to Borrower. All sums
paid, or agreed to be paid, to Lender for the use, forbearance or detention of
the indebtedness of Borrower to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full, so that the actual rate of
interest on account of such indebtedness is uniform, or does not exceed the
maximum rate permitted by applicable law, as now existing or hereafter amended,
throughout the term thereof.

2

 

7



--------------------------------------------------------------------------------



 



6. Governing Law. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS IN ALL RESPECTS, INCLUDING MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, OTHER THAN THOSE CONFLICT OF LAW
PROVISIONS THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION.

7. Successors and Assigns. This Note shall be binding upon Borrower and its
successors and assigns (including, without limitation, a receiver, trustee or
debtor-in-possession of or for Borrower) and shall inure to the benefit of
Lender and its heirs, personal and legal representatives, successors and
assigns. Borrower may not assign its rights hereunder without the prior written
consent of Lender, in its sole discretion, other than by operation of law.

8. Severability. If any provision of this Note or any payment pursuant to the
terms hereof shall be found by a court of competent jurisdiction to be invalid
or unenforceable to any extent, the remainder of this Note and any other
payments hereunder shall not be affected thereby and shall be enforceable to the
greatest extent permitted by law. Furthermore, in lieu of such invalid or
unenforceable provision or provisions, there shall be added automatically as
part of this Note, a provision or provisions as similar in its or their terms to
such invalid or unenforceable provision or provisions as may be possible and be
legal, valid and enforceable.

9. No Oral Agreements. This Note, as written, represents the final agreement
between Borrower and Lender with respect to the matters contained herein and may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between Borrower and Lender. There are no unwritten agreements
between Borrower and Lender.

10. Notices. Except as otherwise provided for herein, any notice or demand that,
by the provisions hereof, is required or that may be given to, or served upon,
Borrower or Lender shall be in writing and: if by telecopy, shall be deemed to
have been validly served, given or delivered when transmitted; if by personal
delivery or reputable overnight courier, shall be deemed to have been validly
served, given or delivered upon actual delivery; and, if mailed, shall be deemed
to have been validly served, given or delivered three (3) business days after
deposit in the United States mails, as registered or certified mail, with proper
postage prepaid and addressed to the party to be notified, as set forth below or
to Lender to such other address as Lender shall hereafter give in writing to
Borrower by similar notice:

3

 

8



--------------------------------------------------------------------------------



 



         
 
  If to Lender:   Radical Holdings LP
 
      5424 Deloache Avenue
 
      Dallas, Texas 75220
 
      Attn: Martin Woodall
 
   
 
  If to Borrower:   Immediatek, Inc.
 
      c/o Darin Divinia
 
      320 South Walton
 
      Dallas, Texas 75226
 
      Attn: President

11. Miscellaneous. This Note may not be changed, amended or modified orally.
Time is of the essence with respect to all of Borrower’s obligations and
agreements under this Note.

SIGNATURE PAGE FOLLOWS

4

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
and year first above written.

IMMEDIATEK, INC.,
a Nevada corporation

By: /s/ Darin Divinia          
Name: Darin Divinia
Title: President


By: /s/ Robert Hart            
Name: Robert Hart
Title: Secretary


5

 

10